UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 98-4040

MARCUS CHRISTOPHER ROBINSON,
Defendant-Appellant.

Appeal from the United States District Court
for the Middle District of North Carolina, at Durham.
N. Carlton Tilley, Jr., District Judge.
(CR-97-170)

Submitted: August 18, 1998

Decided: September 3, 1998

Before NIEMEYER, LUTTIG, and WILLIAMS, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Charles O. Peed, CHARLES PEED & ASSOCIATES, Winston-
Salem, North Carolina, for Appellant. Walter C. Holton, Jr., United
States Attorney, Lisa B. Boggs, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

A jury convicted Marcus Robinson of possessing with intent to dis-
tribute 106.2 grams of "crack" cocaine. On appeal, Robinson chal-
lenges only the sufficiency of the evidence to support that conviction.
In reviewing a jury verdict, this court considers whether, taking the
evidence in the light most favorable to the government, any reason-
able trier of fact could have found the defendant guilty beyond a rea-
sonable doubt. See Glasser v. United States, 315 U.S. 60, 80 (1942).

The circumstances leading to Robinson's arrest and conviction
arose on the evening of June 10, 1997, in High Point, North Carolina.
High Point police officers Mark Kuhn and Jason Henderson were on
routine patrol when they heard a gunshot in the 1400 block of East
Commerce Street. As they approached to investigate, they saw a
crowd and a person who turned out to be Robinson running away
from the crowd toward some nearby apartment buildings. Police fol-
lowed Robinson as he ran by six or seven buildings, keeping sight of
him as he ran between buildings.

When Robinson reached the far end of the buildings, he stopped
and began running back in the opposite direction. At this point, the
officers parked in a parking lot, and officer Kuhn exited the vehicle.
Meanwhile, officer Henderson drove back to where the crowd had
gathered, called for backup, and exited his vehicle and began moving
toward the apartment buildings. As he came to the corner of a build-
ing, he heard a chain-link fence rattling. When he reached the far cor-
ner of the building, he saw Robinson inside a fenced-in playground
area running towards him.

Henderson flashed his flashlight on Robinson, who then turned and
ran away from Henderson. But officer Al Ferguson, who had
responded to Henderson's radio call and had also heard the fence rat-
tling, was already stationed at the opposite side of the fenced area. He
saw Robinson running towards him, drew his weapon, and ordered
him to stop. Robinson complied, and during Ferguson's search of
Robinson's person he found a baggie with 0.6 grams of cocaine but
no gun.

                    2
Officers then unsuccessfully searched the fenced area for a gun but
did find a large bag of crack cocaine no more than forty feet from the
fence line where police saw Robinson and heard the rattling sound.
Although the ground was wet from the night dew, the top of the bag
was dry. After being advised of his rights, Robinson made an oral
statement to police, during which they asked him whether they would
find his fingerprints on the bag. Initially, Robinson stated that they
should not be on it, but a few minutes later said that they would be
because a person in the crowd gave him the bag when the shooting
began. Robinson stated that he immediately gave the bag back, and
then started running. He denied any knowledge of how the bag got
into the fenced area where he was found.

On appeal, Robinson avers that the evidence was insufficient to
prove that he possessed the cocaine found in the fenced area because
he did not possess it at the time of his arrest, and no one ever saw him
in possession of it before his arrest. He avers that his mere proximity
to the drugs is insufficient to support his conviction. Robinson
ignores, however, the fact that he admitted to possessing the bag. And
while he offered an explanation for such possession, the jury was free
to find that explanation incredible. See United States v. Burgos, 94
F.3d 849, 863 (4th Cir. 1996).

Moreover, the jury's rejection of Robinson's version of the events
was reasonable in light of all the circumstances of the case. Given that
the bag was dry and that Robinson admitted to possessing it immedi-
ately after the shooting, it could not have been in the fenced area long,
which limits the number of persons who could have placed it there.
Robinson was the only person seen running from the crowd immedi-
ately after the shot was fired, and the only person found in the fenced
area. Further, the bag was found along the fence line, which two offi-
cers heard rattling as Robinson apparently jumped over it.

Accordingly, we find the evidence sufficient to support the jury's
verdict. We therefore affirm the judgment of the district court. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

AFFIRMED

                    3